Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

BY AND AMONG

AMEDISYS, INC.,

AMEDISYS HOLDING, L.L.C.

AND

WILLIAM F. BORNE

DATED AS OF DECEMBER 30, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.

   Recitals    1

Section 2.

   Definitions    1

Section 3.

   Term of Employment    4

Section 4.

   Title, Position, Duties and Responsibilities    4

Section 5.

   Base Salary; Target Bonus    5

Section 6.

   Employee Incentive Compensation and Benefit Programs    5

Section 7.

   Reimbursement of Business and Other Expenses; Perquisites    6

Section 8.

   Termination of Employment    7

Section 9.

   Forfeiture Provisions    14

Section 10.

   Confidentiality; Cooperation with Regard to Litigation; Non-Disparagement;
Return of Company Materials    15

Section 11.

   Non-competition/Prior Employment Covenants    17

Section 12.

   Non-solicitation of Employees and Customers    18

Section 13.

   Remedies    18

Section 14.

   Resolution of Disputes    19

Section 15.

   Indemnification    20

Section 16.

   Excise Taxes    21

Section 17.

   Effect of Agreement on Other Benefits    22

Section 18.

   Assignability: Binding Nature; Solidary Obligations    23

Section 19.

   Representation    23

Section 20.

   Entire Agreement    23

Section 21.

   Amendment or Waiver    23

Section 22.

   Severability    23

Section 23.

   Survivorship    24

Section 24.

   Beneficiaries/References    24

Section 25.

   Governing Law/Jurisdiction    24

Section 26.

   Notices    24

Section 27.

   Captions    25

Section 28.

   Counterparts    25

Section 29.

   Section 409A Compliance    25



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 30th day of December, 2009 (the “Effective Date”), by and
among Amedisys, Inc., a Delaware corporation having its headquarters at 5959
South Sherwood Forest Boulevard, Baton Rouge, Louisiana, 70816 (“Amedisys” or
the “Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
having its headquarters at 5959 South Sherwood Forest Boulevard, Baton Rouge,
Louisiana 70816 (“Holding”), and William F. Borne, a person of the age of
majority having an address at [redacted] (“Executive”).

RECITALS

WHEREAS, Executive and the Company have entered into an employment agreement,
dated December 19, 2007 (the “Original Agreement”);

WHEREAS, Executive and the Company desire to amend and restate the Original
Agreement and add Holding, the Company’s top-tier holding company, as a party to
the Agreement; and

WHEREAS, the Company and Holding desire to continue to employ Executive as the
Company’s Chief Executive Officer, and Executive desires to accept such
continued employment, pursuant to the terms and conditions of this Agreement,
which is intended to amend and restate the Original Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company, Holding and Executive (individually a
“Party” and together the “Parties”) agree to be bound in accordance with the
terms of this Agreement.

Section 1. Recitals. The above Recitals are incorporated herein by this
reference.

Section 2. Definitions.

(a) The terms below are used in this Agreement, including the preamble and
recitals, as so defined. As used herein, the following terms shall have the
following meanings:

“After-Tax Proceeds” shall have the meaning set forth in Section 16.

“After-Tax Proceeds With Cut-Back” shall have the meaning set forth in
Section 16.

“Agreement” shall have the meaning set forth in the preamble above.

“Award” shall have the meaning set forth in Section 9(a).

“Award Gain” shall have the meaning set forth in Section 9(a).

 

1



--------------------------------------------------------------------------------

“Base Amount” shall have the meaning set forth in Section 16.

“Base Salary” shall have the meaning set forth in Section 5(a).

“Beneficial Owner” shall have the meaning set forth in Section 8(c).

“Board” shall have the meaning set forth in Section 5(a).

“Cause” shall have the meaning set forth in Section 8(b).

“Change in Control” shall have the meaning set forth in Section 8(c).

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1984.

“COBRA Period” shall have the meaning set forth in Sections 8(c) and 8(e).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor provision of law, and the regulations promulgated thereunder.

“Committee” shall have the meaning set forth in Section 5(a).

“Company” shall have the meaning set forth in the preamble above.

“Confidential Information” shall have the meaning set forth in Section 10(c).

“Contingent Payments” shall have the meaning set forth in Section 16.

“Continued Participation Period” shall have the meaning set forth in Sections
8(c) and 8(e).

“Disability” shall have the meaning set forth in Section 8(a).

“Earliest Payment Date” shall mean (i) if the amount paid is subject to
Section 409A of the Code and does not qualify for an exemption under
Section 409A of the Code or regulations or other guidance promulgated
thereunder, the fifty-second (52nd) day after Executive’s termination of
employment and (ii) if the amount paid is not subject to Section 409A of the
Code or qualifies for an exemption under Section 409A of the Code or regulations
or other guidance promulgated thereunder, the earlier of the date in (i) above
or the first date that Executive’s release of claims (as described in
Section 8(i)) becomes irrevocable.

“Effective Date” shall have the meaning set forth in the preamble above.

“Exchange Act” shall have the meaning set forth in Section 8(c).

“Excise Tax” shall have the meaning set forth in Section 16.

 

2



--------------------------------------------------------------------------------

“Executive” shall have the meaning set forth in the preamble above.

“Fair Market Value” shall have the meaning set forth in Section 6.

“Final Determination” shall have the meaning set forth in Section 16.

“Forfeiture Event” shall have the meaning set forth in Section 9(a).

“409A Payment Date” shall have the meaning set forth in Section 8(j).

“Good Reason” shall have the meaning set forth in Section 8(c).

“Gross-Up Amount” shall have the meaning set forth in Section 16.

“Holding” shall have the meaning set forth in the preamble above.

“Original Agreement” shall have the meaning set forth in the preamble above.

“Party” shall have the meaning set forth in the Recitals above.

“Parties” shall have the meaning set forth in the Recitals above.

“Person” shall have the meaning set forth in Section 8(c).

“Proceeding” shall have the meaning set forth in Section 15(a).

“Restricted Area” shall have the meaning set forth in Section 11(a).

“Restriction Period” shall have the meaning set forth in Section 11(b).

“Retirement” shall have the meaning set forth in Section 8(f).

“Severance Period” shall have the meaning set forth in Section 8(c).

“Significant Subsidiary” shall have the meaning set forth in Section 8(c).

“Subsidiary” shall have the meaning set forth in Section 10(d).

“Target Bonus” shall have the meaning set forth in Section 5(b).

“Taxes” shall have the meaning set forth in Section 16.

“Term of Employment” shall have the meaning set forth in Section 3(a).

“Willful” shall have the meaning set forth in Section 8(b).

 

3



--------------------------------------------------------------------------------

(b) References to “Sections,” “Subsections,” and “Attachments” shall be to
Sections, Subsections and Attachments, respectively, of this Agreement unless
otherwise specifically provided. Any of the terms defined in Section 2(a) may,
unless the context otherwise requires, be used in the singular or the plural
depending on the reference. In this Agreement, “hereof,” “herein,” “hereto,”
“hereunder” and the like mean and refer to this Agreement as a whole and not
merely to the specific section, paragraph or clause in which the respective word
appears; words importing gender include the other gender; references to
“writing” include printing, typing lithography and other means of reproducing
words in a tangible or visible form; the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation;”
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to Parties include their
respective permitted successors and assigns; and all references to statutes and
regulations shall include any amendments of same and any successor statutes and
regulations.

Section 3. Term of Employment.

(a) The term of Executive’s employment under this Agreement shall commence on
the Effective Date and expire on the third (3rd) anniversary of the Original
Agreement (December 19, 2010) (the “Term of Employment”), unless terminated
prior thereto in accordance herewith. This Agreement shall not be automatically
renewable; however after the expiration of the Term of Employment, Executive’s
employment shall continue on an “at will” basis. If following the expiration of
the Term of Employment, there is a termination with Good Reason (as defined
below) or a termination without Cause (as defined below), in either case,
Executive shall be entitled to and his sole remedies under this Agreement shall
be as set forth in Section 8(c).

(b) Notwithstanding anything in this Agreement to the contrary, at least one
year prior to the expiration of the Term of Employment, upon the written request
of the Company or Executive, the Parties shall meet to discuss this Agreement
and may agree in writing to modify any of the terms of this Agreement.

Section 4. Title, Position, Duties and Responsibilities.

(a) Generally. Executive shall serve as Chief Executive Officer of the Company.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the Chief Executive Officer of corporations of similar size
and businesses as the Company as they may exist from time to time and as are
consistent with such positions and status. Executive shall devote all of his
business time and attention (except for periods of vacation or absence due to
illness and other activities permitted pursuant to Section 4(b)), and his best
efforts, abilities, experience, and talent to the position of Chief Executive
Officer and for the Company’s businesses.

(b) Other Activities. Anything herein to the contrary notwithstanding, nothing
in this Agreement shall preclude Executive from (i) serving on the boards of
directors of a reasonable number of other corporations after prior consultation
with and approval of the Board

 

4



--------------------------------------------------------------------------------

or the boards of a reasonable number of trade associations and/or charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing his personal investments and affairs, provided that such
activities do not materially interfere with the proper performance of his duties
and responsibilities under this Agreement.

(c) Place of Employment. Executive’s principal place of employment shall be the
corporate offices of the Company.

(d) Rank of Executive Within Company. As Chief Executive Officer of the Company,
Executive shall be the Company’s highest-ranking executive and Executive shall
report directly to the Board.

(e) Board Membership. Until the expiration of the Term of Employment, the
Company shall use its reasonable best efforts, to the extent not inconsistent
with applicable laws, rules, regulations and good governance standards, to
nominate and cause the election of Executive to the Board and to the Board’s
Executive Committee, if one is constituted. If Executive is not elected to and
serving on the Board at any time during the Term of Employment, Executive shall
be entitled to terminate this Agreement and be entitled to the remedies provided
in Section 8(c) for a termination without Cause. For so long as he is serving on
the Board, Executive agrees to serve as a member of any committee of the Board
to which he is elected. In any and all such capacities, Executive shall report
only to the Board.

Section 5. Base Salary; Target Bonus.

(a) Executive shall be paid an annualized salary, payable in accordance with the
regular payroll practices of the Company, of not less than $650,000 (“Base
Salary”). The Base Salary shall be reviewed for increase (but not decrease) by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) no less than annually.

(b) Executive shall be eligible to participate in an annual incentive plan with
a target award opportunity approved from year to year by the Board. The amount
of target annual incentive approved by the Board and/or the Committee for any
given year is herein referred to as the “Target Bonus.”

Section 6. Employee Incentive Compensation and Benefit Programs. During the Term
of Employment, Executive shall be entitled to participate, in addition to the
annual incentive plan referenced in Section 5(b), in such other incentive
compensation, pension and welfare benefit plans and programs of the Company as
are made available to the Company’s senior level executives or to its employees
generally, as such plans or programs may be in effect from time to time,
including, without limitation, deferral, health, medical, dental, long-term
disability, travel accident and life insurance plans, subject to eligibility.
The Company expressly retains the right to modify or terminate any such
incentive compensation, pension and welfare benefit plans and programs in its
sole discretion. In no case shall Executive be awarded any options or stock
appreciation rights with an exercise price less than 100% of Fair Market Value.
For purposes of this Agreement, “Fair Market Value” shall be equal to the price
of the Company’s stock on the date of grant of such award as determined pursuant
to the related award.

 

5



--------------------------------------------------------------------------------

Section 7. Reimbursement of Business and Other Expenses; Perquisites.

(a) Reimbursement. Executive is authorized to incur reasonable expenses in
carrying out his duties and responsibilities under this Agreement, and the
Company shall promptly reimburse him for all such business expenses incurred in
connection therewith, subject to documentation in accordance with the Company’s
business expense reimbursement policies.

(b) Automobile Expenses. Until the expiration of this Term or earlier
termination of this Agreement, the Company shall (i) provide Executive with the
full and exclusive use of an automobile equivalent to the automobile used by
Executive as of the Effective Date and (ii) pay all maintenance, insurance, and
gasoline expenses incidental to the automobile, whether or not business related.
Executive shall have the right to receive a new automobile on or about the
second anniversary of the date on which he took possession of the then current
automobile. Upon termination of this Agreement, if Executive is entitled to the
benefits of either Section 8(c) or Section 8(e) of this Agreement, the Company
shall transfer title to Executive, without payment therefor, of the Company’s
automobile that Executive is then utilizing within 15 days of the Earliest
Payment Date (and the value thereof will be reported as additional compensation
to Executive).

(c) Life Insurance Benefits. The Company shall pay the premium directly, or
shall reimburse Executive, in his discretion, on a whole life insurance policy
on the life of Executive with a face value to be determined in the sole
discretion of Executive, which premium shall not exceed $25,000 per year. Such
obligation to pay the premium or reimburse Executive shall continue until the
expiration of the Term or earlier termination of this Agreement and any
applicable severance period. Executive shall have the right to designate the
beneficiaries of such policy and shall be the owner thereof. If Executive
notifies the Company that he has elected for the Company to pay the premiums
directly, the Company shall pay all premiums on such life insurance policy at
least five (5) days before the end of any grace period, and on demand provide
Executive due proof of such payment. The insurance company issuing such policy
shall be authorized to give Executive, upon his request, any information
regarding the status of any such policy. Any dividend declared upon such policy
shall be applied to the premium. The company issuing the insurance policy must
be at least “AA” in the “Best” ratings and be duly licensed to issue such
policy.

(d) Tax Preparation. Until the expiration of the Term or earlier termination of
this Agreement and any applicable severance period, the Company will reimburse
Executive for the cost of tax and financial preparation and planning, including
services that may be requested by Executive from time to time pertaining to this
Agreement, which shall be limited to $2,500 per year.

(e) Time of Reimbursement. All expenses described in this Section 7 shall be
made in accordance with the Company’s business expense reimbursement policies
and procedures for its senior executives (including timing), and such
reimbursements will be made in any event no later than the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred. The expenses reimbursed by the Company during any taxable year of
Executive will not affect the expenses reimbursed by the Company in another
taxable year. Further, this right to reimbursement is not subject to liquidation
or exchange for another benefit.

 

6



--------------------------------------------------------------------------------

Section 8. Termination of Employment.

(a) Termination Due to Death or Disability. In the event Executive’s employment
with the Company is terminated due to his death or Disability (as defined
below), Executive, his estate or his beneficiaries, as the case may be, shall be
entitled to, and his or their sole remedies under this Agreement shall be:

(i) Base Salary through the date of death or Disability, which shall be paid in
a single lump sum not later than 15 days following Executive’s termination of
employment as a result of death or Disability;

(ii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment as a result of death or
Disability;

(iii) the immediate vesting of all unvested equity awards held by Executive in
existence as of the date of the Original Agreement; and

(iv) all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, the term “Disability” means Executive’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

(b) Termination by the Company for Cause.

(i) “Cause” shall mean:

(A) Executive’s willful and material breach of Sections 10, 11 or 12 of this
Agreement;

(B) Executive is convicted of, or enters a plea of nolo contendere to, a felony;

(C) Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
willful violation of the Company’s code of conduct, or fails to follow
reasonable and lawful directives of the Board which are consistent with this
Agreement resulting, in either case, in material harm to the financial condition
or reputation of the Company; or

 

7



--------------------------------------------------------------------------------

(D) Executive engages in an act or series of acts constituting misconduct
resulting in a misstatement of the Company’s financial statements due to
material non-compliance with any financial reporting requirement within the
meaning of Section 304 of The Sarbanes Oxley Act of 2002.

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of Executive.

(ii) A termination for Cause shall not take effect until a determination by the
Board that, in its judgment, grounds for termination of Executive for Cause
exist.

(iii) In the event the Company terminates Executive’s employment for Cause, he
shall be entitled to and his sole remedies under this Agreement shall be:

(A) Base Salary through the date of the termination of his employment for Cause,
which shall be paid in a single lump sum not later than 15 days following
Executive’s termination of employment;

(B) any incentive awards earned as of December 31 of the prior year (but not yet
paid), which shall be paid in a single lump sum not later than 15 days following
Executive’s termination of employment; and

(C) other or additional benefits then due or earned in accordance with
applicable plans or programs of the Company.

(c) Termination by the Company Without Cause or Termination by Executive With
Good Reason Prior to a Change in Control. In the event Executive’s employment
with the Company is terminated without Cause (meaning Executive’s employment is
terminated by the Company for any reason other than Cause (as defined in
Section 8(b)) or due to death or Disability, which termination shall be
effective as of the date specified by the Company in a written notice to
Executive, or in the event Executive terminates his employment with Good Reason
(as defined below), in either case prior to a Change in Control (as defined
below), Executive shall be entitled to and his sole remedies under this
Agreement shall be as follows:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

(ii) an amount equal to 2 times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the actual prior year bonus, which amount shall be payable
in substantially equal monthly installments in accordance with the Company’s
payroll practices for a period of 24 months beginning with the calendar month
that immediately follows the Earliest Payment Date (the “Severance Period”)
unless otherwise required to be paid in accordance with Section 8(j);

 

8



--------------------------------------------------------------------------------

(iii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment;

(iv) continued participation in the medical plan for Executive and his
dependants who are qualified beneficiaries for purposes of continuation coverage
under COBRA at the same benefit level at which he and such dependants were
participating on the date of the termination of his employment at the same
premium paid by similarly situated active employees during the applicable time
period allowed for continuation of coverage under COBRA (the “COBRA Period”)
until the earlier of the expiration of the Severance Period or the date on which
Executive receives substantially comparable coverage and benefits under the
medical plan of a subsequent employer (the “Continued Participation Period”);
provided, however, if the COBRA Period terminates prior to the expiration of the
Continued Participation Period, during the remainder of the Continued
Participation Period Executive and such dependants will not be entitled to
continued participation in the medical plan and the Company will pay directly to
Executive, on a monthly basis during the remainder of the Continued
Participation Period, an amount equal to the amount previously expended monthly
by the Company for Executive’s and such dependants’ continued participation in
the medical plan, and

(v) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

A termination with “Good Reason” shall mean a termination of Executive’s
employment at his initiative as provided in this Section 8(c) following the
occurrence, without Executive’s written consent, of one or more of the following
events (except as a result of a prior termination):

(A) a material reduction in Executive’s Base Salary;

(B) a relocation of the corporate offices of the Company outside a 50-mile
radius of Baton Rouge, Louisiana;

(C) a material diminution of Executive’s authority, responsibilities or duties;

(D) any action or inaction occurs which constitutes a material breach by the
Company of its obligations under this Agreement.

For purposes of this Agreement, Good Reason shall not be deemed to have occurred
unless (i) Executive provides the Company with notice of one of the conditions
described above within ninety (90) days of the existence of the condition,
(ii) the Company is provided at least thirty (30) days to cure the condition and
fails to cure same within such thirty-day (30-day) period and (iii) Executive
terminates employment within at least one hundred fifty (150) days of the
existence of the condition.

 

9



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if:

(A) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) becomes the Beneficial Owner (except that a Person shall be deemed to
be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise, without regard to the sixty day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company or any Significant Subsidiary (as defined below),
representing 50% or more of the combined voting power of the Company’s or such
subsidiary’s then outstanding securities;

(B) during any 12-month period, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii), or (iv) of this paragraph) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved but
excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, cease for any reason to constitute
at least a majority of the Board;

(C) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or

 

10



--------------------------------------------------------------------------------

(D) the stockholders of the Company approve a plan or agreement for the sale or
disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom.

For purposes of this definition:

(A) The term “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act (including any successor to such Rule).

(B) The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

(C) The term “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including “group” as defined in Section 14(d) thereof.

(d) Voluntary Termination. In the event of a termination of employment by
Executive on his own initiative, other than a termination due to death, a
termination with Good Reason, a Retirement pursuant to Section 8(f) below, or a
voluntary termination by Executive on his own initiative pursuant to
Section 8(e)(y), Executive shall have the same entitlements as provided in
Section 8(b)(iii) above for a termination for Cause. Notwithstanding any
implication to the contrary, Executive shall not have the right to terminate his
employment with the Company during the Term of Employment except in the event of
a termination with Good Reason, Retirement, or a voluntary termination by
Executive on his own initiative pursuant to Section 8(e)(y), and any voluntary
termination of employment during the Term of Employment in violation of this
Agreement shall be considered a material breach.

(e) Termination by the Company Without Cause or Termination by Executive With
Good Reason Following a Change in Control. If either (x) Executive’s employment
with the Company is terminated by the Company without Cause (which termination
shall be effective as of the date specified by the Company in a written notice
to Executive), other than due to death or Disability, or in the event there is a
termination with Good Reason (as defined above), in either case within one year
following a Change in Control (as defined above), or (y) Executive voluntarily
terminates his employment on his own initiative on or after 275 days (but no
later than 305 days) following a Change of Control, in either case of (x) or
(y), Executive shall be entitled to and his sole remedies under this Agreement
shall be:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

 

11



--------------------------------------------------------------------------------

(ii) an amount equal to 3 times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the actual prior year bonus, which amount shall be payable
in lump sum on the Earliest Payment Date, unless otherwise required to be paid
in accordance with Section 8(j);

(iii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment;

(iv) continued participation in the medical plan for Executive and his
dependants who are qualified beneficiaries for purposes of continuation coverage
under COBRA at the same benefit level at which he and such dependants were
participating on the date of the termination of his employment at the same
premium paid by similarly situated active employees during the applicable time
period allowed for continuation of coverage under COBRA (the “COBRA Period”)
until the earlier of the expiration of the Severance Period or the date on which
Executive receives substantially comparable coverage and benefits under the
medical plan of a subsequent employer (the “Continued Participation Period”);
provided, however, if the COBRA Period terminates prior to the expiration of the
Continued Participation Period, during the remainder of the Continued
Participation Period Executive will not be entitled to continued participation
in the medical plan and the Company will pay directly to Executive, on a monthly
basis during the remainder of the Continued Participation Period, an amount
equal to the amount previously expended monthly by the Company as of the last
day of the COBRA Period for Executive’s and such dependants’ continued
participation in the medical plan;

(v) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company; and

(vi) all awards made to Executive prior to the date of the Original Agreement
shall vest, and Executive shall be entitled to the benefit of all such awards
immediately upon a Change of Control.

(f) Retirement. Upon Executive’s Retirement (as defined below), Executive shall
be entitled to and his sole remedies under this Agreement shall be:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

(ii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment;

(iii) the immediate vesting of all unvested equity awards held by Executive in
existence as of the date of this Agreement, other than awards that are intended
to constitute performance-based compensation within the meaning of
Section 162(m) of the Code; and

 

12



--------------------------------------------------------------------------------

(iv) all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, “Retirement” shall mean Executive’s voluntary
retirement from employment with the Company as approved by the Board in its sole
discretion.

(g) No Mitigation; No Offset. In the event of any termination of employment,
Executive shall be under no obligation to seek other employment; amounts due
Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may obtain.

(h) Nature of Payments. Any amounts due under this Section 8 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

(i) No Further Liability; Release. In the event of Executive’s termination of
employment, payment made and performance by the Company in accordance with this
Section 8 shall operate to fully discharge and release the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives from any further obligation or
liability with respect to Executive’s rights under this Agreement. Other than
payment and performance under this Section 8, the Company and its directors,
officers, employees, subsidiaries, affiliates, stockholders, successors,
assigns, agents and representatives shall have no further obligation or
liability to Executive or any other person under this Agreement in the event of
Executive’s termination of employment. The Company conditions the payment of any
severance or other amounts pursuant to this Section 8 upon (i) the delivery by
Executive to the Company of a release in a form satisfactory to the Company,
substantially in the form attached hereto as Attachment 1, releasing any and all
claims Executive may have against the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives arising out of this Agreement within such time following his
termination of employment as will permit the release to become irrevocable on or
before the Earliest Payment Date and (ii) such release actually becoming
irrevocable by the Earliest Payment Date.

(j) Section 409A Specified Employee. If Executive is a “specified employee” for
purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Section 8 which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination.
Should this Section 8(j) result in a delay of payments to Executive, on the
first day any such payments may be made without incurring a penalty pursuant to
Section 409A (the “409A Payment Date”), the Company shall begin to make such
payments as described in this Section 8, provided that any amounts that would
have been payable earlier but for application of this Section 8(j) shall be paid
in lump-sum on the 409A Payment Date.

 

13



--------------------------------------------------------------------------------

(k) Termination Without Cause Within 90 Days Prior to A Change in Control.
Anything in this Agreement to the contrary notwithstanding, if Executive’s
employment with the Company is terminated without Cause within 90 days prior to
the date on which the Change in Control occurs, such termination shall be deemed
to have occurred after a Change in Control for purposes of this Agreement.

(l) Financial Security For Payments Following a Change in Control. Following a
Change in Control, at the request of Executive, the Company or its successor
shall provide financial security reasonably acceptable to Executive for its
obligations to make payments required by Section 8(e).

(m) Separation from Service. Anything in this Agreement to the contrary
notwithstanding, no payment shall be made under this Section 8, no Gross-Up
Amount shall be paid under Section 16 and no automobile shall be transferred
under Section 7(b) unless the termination of employment or Retirement that gives
rise to the payment also constitutes a “separation from service” within the
meaning of Section 409A of the Code and the regulations issued thereunder, and
solely for purposes of making the payments called for under this Section 8,
paying the Gross-Up Amount under Section 16 or transferring the automobile under
Section 7(b), the first date as of which Executive has a separation from service
shall be treated as the date his employment terminates.

Section 9. Forfeiture Provisions.

(a) Forfeiture of Stock Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements and Severance Payments. Unless otherwise
determined by the Committee, upon termination of Executive’s employment for
Cause, Executive’s engaging in competition with the Company or any Subsidiary
after a voluntary termination of employment pursuant to Section 8(d), or
Executive’s violation of any of the other restrictive covenants contained in
Section 10, 11 or 12 (each a “Forfeiture Event”) while employed by the Company
and for 24 months after such employment terminates, will result in:

(i) The unexercised portion of any stock option, whether or not vested, and any
other Award (as defined below) not then settled (except for an Award that has
not been settled solely due to an elective deferral by Executive and otherwise
is not forfeitable in the event of any termination of Executive’s service) will
be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event;

(ii) Executive will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
Award Gain (as defined herein) realized by Executive upon each exercise of a
stock option or settlement of an Award (regardless of any elective deferral)
that occurred (A) during the period commencing with the date that is 6 months
prior to the occurrence of the Forfeiture Event and the date 24 months after the
Forfeiture Date, if the Forfeiture Event

 

14



--------------------------------------------------------------------------------

occurred while Executive was employed by the Company or a Subsidiary or
affiliate, or (B) during the period commencing 6 months prior to the date
Executive’s employment by the Company terminated and ending 24 months after the
date of such termination, if the Forfeiture Event occurred after Executive
ceased to be so employed. For purposes of this Section 9, the term “Award Gain”
shall mean (i), in respect of a given stock option exercise, the product of
(X) the Fair Market Value per share of common stock at the date of such exercise
(without regard to any subsequent change in the market price of shares) minus
the exercise price times (Y) the number of shares as to which the stock option
was exercised at that date, and (ii), in respect of any other settlement of an
Award granted to Executive, the Fair Market Value of the cash or stock paid or
payable to Executive (regardless of any elective deferral) less any cash or the
Fair Market Value of any stock or property (other than an Award or award which
would have itself then been forfeitable hereunder and excluding any payment of
tax withholding) paid by Executive to the Company as a condition of or in
connection such settlement; and

(iii) Executive will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
any payments made by the Company to Executive or on Executive’s behalf under
Sections 8(c)(ii), 8(c)(iv), 8(e)(ii), and 8(iv).

For purposes of this Section 9, “Award” shall mean any cash award, stock option,
stock appreciation right, restricted stock, deferred stock, bonus stock,
dividend equivalent, or other stock-based or performance-based award or similar
award, together with any related right or interest, granted to or held by
Executive.

(b) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section 9, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.

Section 10. Confidentiality; Cooperation with Regard to Litigation;
Non-Disparagement; Return of Company Materials.

(a) During the Term of Employment and thereafter, Executive shall not, without
the prior written consent of the Company, disclose to anyone (except in good
faith in the ordinary course of business to a person who will be advised by
Executive to keep such information confidential) or make use of any Confidential
Information (as defined below), except in the performance of his duties
hereunder or when required to do so by legal process, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) that requires
him to divulge, disclose or make accessible such information. In the event that
Executive is so ordered, he shall give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

 

15



--------------------------------------------------------------------------------

(b) During the Term of Employment and thereafter, Executive shall not disclose
the existence or contents of this Agreement beyond what is disclosed in the
proxy statement or documents filed with the government unless and to the extent
such disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of his rights under this Agreement. This restriction shall not apply
to such disclosure by him to members of his immediate family, his tax, legal or
financial advisors, any lender, or tax authorities, or to potential future
employers to the extent necessary, each of whom shall be advised not to disclose
such information.

(c) “Confidential Information” shall mean (i) all information concerning the
business of the Company or any Subsidiary including information relating to any
of their products, product development, trade secrets, customers, suppliers,
finances, and business plans and strategies, and (ii) information regarding the
organization structure and the names, titles, status, compensation, benefits and
other proprietary employment-related aspects of the employees of the Company and
the Company’s employment practices. Excluded from the definition of Confidential
Information is information (A) that is or becomes part of the public domain,
other than through the breach of this Agreement by Executive or (B) regarding
the Company’s business or industry properly acquired by Executive in the course
of his career as an executive in the Company’s industry and independent of
Executive’s employment by the Company. For this purpose, information known or
available generally within the trade or industry of the Company or any
Subsidiary shall be deemed to be known or available to the public.

(d) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company.

(e) Executive agrees to cooperate with the Company, during the Term of
Employment and thereafter (including following Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any Subsidiary in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company, or any Subsidiary, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
Subsidiary as requested; provided, however that the same does not materially
interfere with his then current professional activities. The Company agrees to
reimburse Executive, on an after-tax basis, for all expenses actually incurred
in connection with his provision of testimony or assistance.

(f) Executive agrees that, during the Term of Employment and thereafter
(including following Executive’s termination of employment for any reason) he
will not make statements or representations, or otherwise communicate, directly
or indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Company or any Subsidiary or their
respective officers, directors, employees, advisors, businesses or reputations.
The Company agrees that, during the Term of Employment and thereafter (including
following Executive’s termination of employment for any reason) the Company will
not make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may
directly or indirectly, disparage Executive or his business or

 

16



--------------------------------------------------------------------------------

reputation. Notwithstanding the foregoing, nothing in this Agreement shall
preclude either Executive or the Company from making truthful statements or
disclosures that are required by applicable law, regulation, or legal process.

(g) Executive recognizes that all Confidential Information and copies or
reproductions thereof, relating to the Company’s operations and activities made
or received by Executive in the course of his Employment are the exclusive
property of the Company. Upon any termination of employment, Executive agrees to
deliver any Company property and any documents, notes, drawings, specifications,
computer software, data and other materials of any nature pertaining to any
Confidential Information that are held by Executive and will not take any of the
foregoing, or any reproduction of any of the foregoing, that is embodied an any
tangible medium of expression, provided that the foregoing shall not prohibit
Executive from retaining his personal phone directories and rolodexes.

Section 11. Non-competition/Prior Employment Covenants.

(a) During Executive’s employment by the Company, Executive shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than one percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, carrying on or engaging in, or
assisting another to carry on or engage in, any other business, work or activity
similar to the business, work or activity of the Company or its affiliates.
During the Restriction Period (as defined below), Executive shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than one percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, (i) carrying on or engaging in,
or assisting another to carry on or engage in, any other business, work or
activity similar to the business, work or activity of the Company or its
affiliates in the geographical areas listed on Attachment 2 (the “Restricted
Areas”) in which the Company or its affiliates are then engaged in business, and
(ii) soliciting customers of the Company or its affiliates in the Restricted
Area. The Parties acknowledge that the Company is expanding and in order to
prevent ongoing, repetitious amendments to this Agreement solely for the purpose
of updating the Restricted Areas, the Parties agree that the Restricted Areas,
inclusive of Attachment 2, shall be self-amending to include all parishes,
counties and States in which the Company conducts business or actively solicits
business at any time during Executive’s employment with the Company and in no
event shall such Restricted Areas be less than that contained in Attachment 2.
The Parties intend and agree that Executive’s continued employment thereafter
shall serve as the Parties’ constructive acceptance of an amendment to enlarge
the Restricted Areas.

(b) For the purposes of this Section 11, “Restriction Period” shall mean the
period beginning with the Effective Date and ending with:

(i) in the case of a termination of Executive’s employment by the Company
without Cause or a termination by Executive with Good Reason, pursuant to
Section 8(c)(whether during or after the Term of Employment), the Restriction
Period shall terminate 24 months from the date of such termination;

 

17



--------------------------------------------------------------------------------

(ii) in the case of a termination of Executive’s employment for Cause pursuant
to Section 8(b) or in the case of a voluntary termination of Executive’s
employment pursuant to Section 8(d) above (whether during or after the Term of
Employment), 24 months from the date of such termination;

(iii) in the case of a Retirement pursuant to Section 8(f) above or a
termination due to Disability pursuant to Section 8(a), 24 months from the date
of Retirement or the date of the termination due to Disability;

(iv) in the case of any termination of Executive’s employment pursuant to
Section 8(e) above, 24 months from the date of such termination.

(c) Executive represents and warrants to the Company that performance of
Executive’s duties pursuant to this Agreement will not violate any agreements
with or trade secrets of any other person or entity or previous employers,
including without limitation agreements containing provisions against
solicitation or competition.

Section 12. Non-solicitation of Employees and Customers. During the period
beginning with the Effective Date and ending 24 months following the termination
of Executive’s employment for any reason, Executive shall not induce:
(i) employees of the Company or any Subsidiary to terminate their employment
(provided, however, that the foregoing shall not be construed to prevent
Executive from engaging in generic non-targeted advertising for employees
generally), or (ii) customers of the Company or any Subsidiary to terminate
their relationship with the Company, within the Restricted Areas. During such
period, Executive shall not hire, either directly or through any employee, agent
or representative, any employee of the Company or any Subsidiary or any person
who was employed by the Company or any Subsidiary within 180 days of such
hiring.

Section 13. Remedies. In addition to whatever other rights and remedies the
Company may have at equity or in law (including without limitation, the right to
seek monetary damages), if Executive breaches any of the provisions contained in
Sections 10, 11 or 12, the Company (a) shall have its rights under Section 9 of
this Agreement, (b) shall have the right to immediately terminate all payments
and benefits due under this Agreement and (c) shall, not withstanding
Section 14, have the right to seek injunctive or other equitable relief,
including but not limited to, the right to seek a temporary restraining order,
preliminary injunction or permanent injunction, without the requirement to prove
actual damages or to post any bond or other security. Executive hereby waves the
requirement of posting bond or other security and acknowledges that such a
breach of Sections 10, 11 or 12 would cause irreparable injury and that money
damages alone would not provide an adequate remedy for the Company; provided,
however, the foregoing shall not prevent Executive from contesting the issuance
of any such injunction on the ground that no violation or threatened violation
of Sections 10, 11 or 12 has occurred.

 

18



--------------------------------------------------------------------------------

Section 14. Resolution of Disputes. In the event that a Party to this Agreement
has any claim, right or cause of action against another Party to this Agreement,
which the Parties are unable to settle by agreement between themselves, such
claim, right or cause of action, to the extent that the relief sought by such
Party is for monetary damages or awards, will be determined by arbitration in
accordance with the provisions of this Section 14.

(a) The Party claiming a cause of action or breach of this Agreement shall first
provide the other Party with written notice of the breach. If the breach is not
remedied within 15 days of said notice, the Party claiming the breach may
request arbitration by serving upon the other a demand therefor, in writing,
specifying the matter to be submitted to arbitration, and nominating a competent
disinterested person to act as an arbitrator. Within 15 days after receipt of
such written demand and nomination, the other Party will, in writing, nominate a
competent disinterested person, and the two arbitrators so designated will,
within 15 days thereafter, select a third arbitrator. The three arbitrators will
give immediate written notice of such selection to the Parties and will fix in
said notice a time and place of the meeting of the arbitrators which will be in
Baton Rouge, Louisiana, where all proceedings will be conducted, and will be
held as soon as conveniently possible (but in no event later than 45 days after
the appointment of the third arbitrator), at which time and place the Parties to
the controversy will appear and be heard with respect to the right, claim or
cause of action. In case the notified Party or Parties will fail to make a
selection upon notice within the time period specified, the Party asserting such
claim will appoint an arbitrator on behalf of the notified Party. In the event
that the first two arbitrators selected will fail to agree upon a third
arbitrator within 15 days after their selection, then such arbitrator may, upon
application made by either of the Parties to the controversy, be appointed by
any judge of the United States District Court for the Middle District of
Louisiana.

(b) Each Party will present such testimony, examinations and investigations in
accordance with such procedures and regulations as may be determined by the
arbitrators and will also recommend to the arbitrators a monetary award to be
adopted by the arbitrators as the complete disposition of such claim, right or
cause of action. After hearing the Parties in regard to the matter in dispute,
the arbitrators will make their determination with respect to such claim, right
or cause of action, within 30 days of the completion of the examination, by
majority decision signed in writing (together with a brief written statement of
the reasons for adopting such recommendation), and will deliver such written
determination to each of the Parties. The decision of said arbitrators, absent
fraud, duress or manifest error, will be final and binding upon the Parties to
such controversy and may be enforced in any court of competent jurisdiction. The
arbitrators may consult with and engage disinterested third parties to advise
the arbitrators. The arbitrators shall not award any punitive damages. If any of
the arbitrators selected hereunder should die, resign or be unable to perform
his or her duties hereunder, the remaining arbitrators or any judge of the
United States District Court for the Middle District of Louisiana shall select a
replacement arbitrator. The procedure set forth in this Section for selecting
the arbitrators shall be followed from time to time as necessary. As to any
claim, controversy, dispute or disagreement that under the terms hereof is made
subject to arbitration, no lawsuit based on such matters shall be instituted by
any of the Parties, other than to compel arbitration proceedings or enforce the
award of a majority of the arbitrators. All privileges under Louisiana and
federal law, including attorney-client and work-product privileges, shall be
preserved and protected to the same extent that such privileges would be
protected in a federal court proceeding applying Louisiana law.

 

19



--------------------------------------------------------------------------------

(c) The Company shall be responsible for advancing the cost of the arbitrators
as well as the other costs of the arbitration. Each Party will pay the fees and
expenses of its own counsel.

(d) Notwithstanding any other provisions of this Section 14, in the event that a
Party against whom any claim, right or cause of action is asserted commences, or
has commenced against it, bankruptcy, insolvency or similar proceedings, the
Party or Parties asserting such claim, right or cause of action will have no
obligations under this Section 14 and may assert such claim, right or cause of
action in the manner and forum it deems appropriate, subject to applicable laws.
No determination or decision by the arbitrators pursuant to this Section 14 will
limit or restrict the ability of any Party hereto to obtain or seek in any
appropriate forum, any relief or remedy that is not a monetary award or money
damages.

(e) Notwithstanding any other provisions of this Section 14, if the Company is
seeking injunctive or other equitable relief from a dispute arising under or in
connection with Sections 10, 11, or 12, the arbitration requirements of this
Section 14 shall not apply.

(f) Any court proceedings relating to this Agreement shall be filed exclusively
in the federal and state courts domiciled in Baton Rouge, Louisiana, and the
Parties hereto consent to the venue and jurisdiction of such courts.

Section 15. Indemnification.

(a) Company Indemnity. The Company agrees that if Executive is made a party, or
is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or any
Subsidiary or is or was serving at the request of the Company or any Subsidiary
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the Company’s Board or, if greater, by the laws of the State of
Louisiana against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, provided Executive provides Company with
prompt notice of such action or threatened action. Such indemnification shall
continue as to Executive even if he has ceased to be a director, member,
officer, employee or agent of the Company or other entity and shall inure to the
benefit of Executive’s heirs, executors and administrators. The Company shall
advance to Executive all reasonable costs and expenses to be incurred by him in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking

 

20



--------------------------------------------------------------------------------

by Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The provisions of this Section 15(a) shall not be deemed exclusive of
any other rights of indemnification to which Executive may be entitled or which
may be granted to him, and it shall be in addition to any rights of
indemnification to which he may be entitled under any policy of insurance.

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under Section 15(a) above that
indemnification of Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that Executive has not met such
applicable standard of conduct, shall create a presumption that Executive has
not met the applicable standard of conduct.

Section 16. Excise Taxes.

(a) Notwithstanding any provision of this Agreement, or any other agreement,
plan or arrangement to the contrary, if any portion of the Contingent Payments
made or to be made to Executive would result in the imposition of an Excise Tax,
then:

(i) if the After-Tax Proceeds With Gross-Up exceed the After-Tax Proceeds With
Cut-Back, the Company shall pay to Executive an amount in cash equal to the
Gross-Up Amount within 120 days after Executive terminates employment (and in
any event no later than March 1 of the year following the year of termination).

(ii) if the After-Tax Proceeds With Cut-Back exceed the After-Tax Proceeds With
Gross-Up, Executive shall not be paid the Gross-Up Amount and the aggregate
amount of all payments to which Executive is entitled under this Agreement and
all other agreements, plans and arrangements shall be reduced to the minimum
extent necessary so that the aggregate present value of such payments equals no
more than 299% of Executive’s Base Amount.

(b) All determinations required under this Section 16 shall be made by the
Company’s independent accountants or compensation consultants, after due
consideration of Executive’s comments with respect to the interpretation hereof,
and all such determinations shall be conclusive, final and binding on the
parties hereto, subject to a Final Determination.

(c) For purposes of this Section 16:

(i) “After-Tax Proceeds With Cut-Back” shall mean the fair market value of all
Contingent Payments to Executive reduced to the minimum extent necessary so that
the aggregate present value of such payments equals 299% of Executive’s Base
Amount, and reduced further by the aggregate amount of all Taxes which would be
imposed on Executive with respect to such Contingent Payments. The amount of
Taxes deemed imposed with respect to such Contingent Payments shall be
determined as if all events that could give rise to a Tax with respect to such
Contingent Payments had occurred.

 

21



--------------------------------------------------------------------------------

(ii) “After-Tax Proceeds With Gross-Up” shall mean the fair market value of all
Contingent Payments to Executive plus the Gross-Up Amount, reduced by the
aggregate amount of all Taxes which would be imposed on Executive with respect
to such Contingent Payments. The amount of Taxes deemed imposed with respect to
such Contingent Payments shall be determined as if all events that could give
rise to a Tax with respect to such Contingent Payments had occurred.

(iii) “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of
the Code and the Treasury Regulations promulgated thereunder or any successor
provisions of law.

(iv) “Contingent Payments” shall mean all payments in the nature of compensation
payable to (or for the benefit of) Executive which would otherwise be treated as
“excess parachute payments” (within the meaning of Section 280G(b)(1) of the
Code) determined as if the thresholds set forth in Section 280G(b)(2)(A)(ii) of
the Code were satisfied with respect to Executive.

(v) “Excise Tax” shall mean any Tax imposed upon Executive pursuant to
Section 4999 of the Code.

(vi) “Final Determination” shall mean any final determination of liability that,
under applicable law, is not subject to further appeal, review or modification
through proceedings or otherwise, including but not limited to the expiration of
a statute of limitations or a period for the filing of claims for refunds,
amended returns or appeals from adverse determinations.

(vii) “Gross-Up Amount” shall mean the lesser of (i) $1,000,000 and (ii) the
quotient equal to (A) the aggregate excise taxes which would be imposed on
Executive under Section 4999 of the Code in connection with a Change in Control
of the Company, determined without regard to the provisions of this Section 16,
divided by (B) one minus the highest marginal income and excise Tax rate
applicable to Executive for the calendar year in which occurred the Change in
Control, determined as if all Contingent Payments were paid without regard to
the provisions of this Section 16.

(viii) “Taxes” shall mean all federal, state and local income, employment and
excise taxes (including Excise Taxes) imposed by any governmental authority.

Section 17. Effect of Agreement on Other Benefits. Except as specifically
provided in this Agreement, the existence of this Agreement shall not be
interpreted to preclude, prohibit or restrict Executive’s participation in any
other employee benefit or other plans or programs in which he currently
participates.

 

22



--------------------------------------------------------------------------------

Section 18. Assignability: Binding Nature; Solidary Obligations. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors, heirs (in the case of Executive) and permitted assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with a Change of Control of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a Change of Control, it shall take whatever action
it legally can in order to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Company hereunder. No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to compensation and benefits, which may be
transferred only by will or operation of law, except as provided in Section 24
below. The obligations of the Company and Holding hereunder shall be considered
solidary.

Section 19. Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization. Executive hereby represents to
the Company that he is physically and mentally capable of performing his duties
hereunder and he has no knowledge of any present or past physical or mental
conditions which would cause him not to be able to perform his duties hereunder.

Section 20. Entire Agreement. This Agreement contains the entire understanding
and agreement between the Parties concerning the subject matter hereof and, as
of the Effective Date, supersedes the Original Agreement and any other
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto, including, without
limitation any prior change in control agreement between the Parties.

Section 21. Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by Executive and an
authorized officer of the Company. Except as set forth herein, no delay or
omission to exercise any right, power or remedy accruing to any Party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either Party of any breach
by the other Party of any condition or provision contained in this Agreement to
be performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

Section 22. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law. Specifically, but without limitation, the parties agree that
if any court of competent jurisdiction finds that any one or more of the words,
phrases,

 

23



--------------------------------------------------------------------------------

sentences, clauses, sections, subdivisions, or subparagraphs contained in
Sections 10, 11, or 12 is overly broad or unenforceable, then the Agreement
should be reduced or amended to be enforceable to the maximum extent allowable
under applicable law.

Section 23. Survivorship. The respective rights and obligations of the Parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

Section 24. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

Section 25. Governing Law/Jurisdiction. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of Louisiana without
reference to principles of conflict of laws. Subject to Section 14, the Company
and Executive hereby consent to the jurisdiction of any or all of the following
courts for purposes of resolving any dispute under this Agreement: (i) the
United States District Court for the Middle District of Louisiana or (ii) the
Nineteenth Judicial District Court for the Parish of East Baton Rouge, State of
Louisiana. The Company and Executive further agree that any service of process
or notice requirements in any such proceeding shall be satisfied if the rules of
such court relating thereto have been substantially satisfied. The Company and
Executive hereby waive, to the fullest extent permitted by applicable law, any
objection which it or he may now or hereafter have to such jurisdiction and any
defense of inconvenient forum.

Section 26. Notices. Any notices given under this Agreement shall be in writing,
and delivered or mailed, and if mailed, postage prepaid, certified, return
receipt requested and addressed to the Company and to the Employee at the
addresses set forth below, or such other addresses as the Parties may from time
to time hereafter designate in writing, such notices to be effective upon
receipt by the Party to whom such notice is addressed:

 

If to the Company:

   AMEDISYS, INC.    5959 South Sherwood Forest Boulevard,    Baton Rouge,
Louisiana, 70816    Attention: Lead Director, Board of Directors

If to Holding

   AMEDISYS HOLDING, L.L.C.    5959 South Sherwood Forest Boulevard,    Baton
Rouge, Louisiana, 70816    Attention: President

If to Executive:

   William F. Borne    [redacted]

 

24



--------------------------------------------------------------------------------

Section 27. Captions. The captions contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

Section 28. Counterparts. This Agreement may be executed in two or more
counterparts.

Section 29. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact the Company, the Company agrees to interpret, apply and
administer this Agreement in the least restrictive manner necessary to comply
with such requirements and without resulting in any diminution in the value of
payments or benefits to Executive.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AMEDISYS, INC.

By:

 

/S/ Ronald A. LaBorde

Name:

 

Ronald A. LaBorde

Title:

 

Board of Directors, Lead Director

AMEDISYS HOLDING, L.L.C.

By:

 

/S/ Dale E. Redman

Name:

 

Dale E. Redman

Title:

 

Vice President

EXECUTIVE

/S/ William F. Borne

William F. Borne

 

26



--------------------------------------------------------------------------------

ATTACHMENT 1

RELEASE

In exchange for certain termination payments, benefits and promises to which
William F. Borne (“Executive”) would not otherwise be entitled, Executive,
knowingly and voluntarily releases Amedisys, Inc., its subsidiaries, affiliates
or related corporations, together with its/their officers, directors, agents,
employees and representatives (collectively, the “Company”), of and from any and
all claims, demands, obligations, liabilities and causes of action, of
whatsoever kind in law or equity, whether known or unknown, which Executive has
or ever had against the Company on or before the date of the execution of this
Release, including but not limited to claims in common law, whether in contract
or in tort, and causes of action under the Age Discrimination in Employment Act,
29 U.S.C. Sections 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. Sections 2000e et seq., the Employee Retirement Income Security Act, 29
U.S.C. Sections 1001 et seq., the Americans with Disabilities Act, 29 U.S.C.
Section 12101 et seq., and all other federal, state or local laws, ordinances or
regulations, for any losses, injuries or damages (including compensatory or
punitive damages), attorney’s fees and costs arising out of employment or
termination from employment with the Company.

Executive acknowledges that he has had a period of twenty-one (21) days from the
date of receipt of this Release to consider it. Executive acknowledges that he
has been given the opportunity to consult an attorney prior to executing this
Release. This Release shall not become effective or enforceable until seven
(7) days following its execution by Executive. Prior to the expiration of the
seven-(7) day period, Executive may revoke Executive’s consent to this Release.

Executive acknowledges by executing this Release that Executive has returned to
the Company all Company property in Executive’s possession.

Executive acknowledges that the terms of this Release and Executive’s separation
of employment are confidential and, unless otherwise required by law or for the
purposes of enforcing the Release or when needed to consult with Executive’s
immediate family or tax or legal advisors, neither Executive nor Executive’s
agents shall divulge, publish or publicize any such confidential information to
any third parties or the media, or to any current or former employee, customer
or client of the Company or its businesses or any of its affiliates.

EXECUTIVE ACKNOWELDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

 

Signed:     Date:    

 

ATTACHMENT ONE – Page 1



--------------------------------------------------------------------------------

ATTACHMENT 2

Restricted Areas

The following counties, parishes, cities and/or municipalities:

 

Alabama

Autauga

   Conecuh    Jackson    Perry

Baldwin

   Coosa    Jefferson    Pickens

Barbour

   Covington    Lamar    Pike

Bibb

   Crenshaw    Lauderdale    Randolph

Blount

   Cullman    Lawrence    Russell

Bullock

   Dale    Lee    Shelby

Butler

   Dallas    Limestone    St Clair

Calhoun

   De Kalb    Lowndes    Sumter

Chambers

   Elmore    Macon    Talladega

Cherokee

   Escambia    Madison    Tallapoosa

Chilton

   Etowah    Marengo    Tuscaloosa

Choctaw

   Fayette    Marion    Walker

Clarke

   Geneva    Marshall    Washington

Clay

   Greene    Mobile    Wilcox

Cleburne

   Hale    Monroe    Winston

Coffee

   Henry    Montgomery   

Colbert

   Houston    Morgan    Alaska

Anchorage

   Matanuska-Susitna       Arizona

Coconino

   Maricopa    Pima    Yavapai

Gila

   Navajo    Pinal    Yuma Arkansas

Baxter

   Independence    Lonoke    Sharp

Cleburne

   Izard    Marion    Stone

Crawford

   Jackson    Prairie    Van Buren

Faulkner

   Johnson    Randolph    Washington

Fulton

   Logan    Sebastian    Woodruff California

Alameda

   Orange    San Diego    Sutter

Contra Costa

   Placer    San Francisco    Yolo

El Dorado

   Riverside    San Mateo    Yuba

Los Angeles

   Sacramento    Santa Clara    Sutter

Marin

   San Bernardino    Santa Cruz    Yolo

 

ATTACHMENT TWO – Page 1



--------------------------------------------------------------------------------

Colorado

Adams

   Chaffee    Elbert    Larimer

Arapahoe

   Denver    Fremont    Saguache

Boulder

   Douglas    Jefferson    Weld

Broomfield

   El Paso    Lake    Connecticut

Fairfield

   Litchfield    New Haven    Tolland

Hartford

   Middlesex    New London    Windham Delaware

Kent

   New Castle    Sussex    District of Columbia

Washington, D.C.

         Florida

Alachua

   Franklin    Lee    Polk

Baker

   Gadsden    Leon    Putnam

Bay

   Gilchrist    Levy    St Johns

Bradford

   Glades    Liberty    St Lucie

Brevard

   Gulf    Madison    Santa Rosa

Broward

   Hamilton    Manatee    Sarasota

Calhoun

   Hardee    Marion    Seminole

Charlotte

   Hendry    Martin    Sumter

Citrus

   Hernando    Miami-Dade    Suwannee

Clay

   Highlands    Nassau    Taylor

Collier

   Hillsborough    Okaloosa    Union

Columbia

   Holmes    Okeechobee    Volusia

De Soto

   Indian River    Orange    Wakulla

Dixie

   Jackson    Osceola    Walton

Duval

   Jefferson    Palm Beach    Washington

Escambia

   Lafayette    Pasco   

Flagler

   Lake    Pinellas   

 

ATTACHMENT TWO – Page 2



--------------------------------------------------------------------------------

Georgia

Appling

   Coweta    Jeff Davis    Rabun

Atkinson

   Crawford    Jones    Randolph

Bacon

   Dade    Lamar    Richmond

Baldwin

   Dawson    Laurens    Rockdale

Banks

   Dekalb    Liberty    Schley

Barrow

   Douglas    Long    Spalding

Bartow

   Effingham    Lowndes    Stephens

Ben Hill

   Elbert    Lumpkin    Stewart

Bibb

   Emanuel    Macon    Sumter

Brantley

   Evans    Madison    Talbot

Bryan

   Fannin    Marion    Tattnall

Butts

   Fayette    Meriwether    Taylor

Candler

   Floyd    Monroe    Tift

Carroll

   Forsyth    Montgomery    Toombs

Catoosa

   Franklin    Morgan    Towns

Charlton

   Fulton    Murray    Treutlen

Chatham

   Gilmer    Muscogee    Troup

Chattahoochee

   Gordon    Newton    Turner

Chattooga

   Greene    Oconee    Union

Cherokee

   Gwinnett    Oglethorpe    Upson

Clarke

   Habersham    Paulding    Walker

Clay

   Hall    Pickens    Walton

Clayton

   Harris    Pierce    Ware

Clinch

   Hart    Pike    Wheeler

Cobb

   Heard    Polk    White

Coffee

   Henry    Pulaski    Whitfield

Colquitt

   Jackson    Putnam    Wilkinson

Columbia

   Jasper    Quitman    Worth Idaho

Ada

   Boise    Owyhee    Washington

Bannock

   Canyon    Payette   

Bingham

   Gem    Power    Illinois

Boone

   Gallatin    Lake    Saline

Carroll

   Grundy    Lawrence    Stephenson

Clay

   Hardin    Lee    Wabash

Clinton

   Iroquois    Livingston    Washington

Cook

   Jasper    Madison    Wayne

Crawford

   Jo Daviess    McHenry    White

De Kalb

   Kane    Monroe    Will

Du Page

   Kankakee    Ogle    Winnebago

Edwards

   Kendall    Richland   

Ford

   La Salle    St Clair   

 

ATTACHMENT TWO – Page 3



--------------------------------------------------------------------------------

Indiana

Adams

   Gibson    La Porte    Randolph

Allen

   Grant    Lawrence    St Joseph

Bartholomew

   Greene    Madison    Scott

Benton

   Hamilton    Marion    Shelby

Blackford

   Hancock    Marshall    Spencer

Boone

   Harrison    Martin    Starke

Brown

   Hendricks    Monroe    Steuben

Carroll

   Henry    Montgomery    Sullivan

Clark

   Howard    Morgan    Tippecanoe

Clay

   Huntington    Newton    Tipton

Clinton

   Jackson    Noble    Vanderburgh

Crawford

   Jasper    Orange    Vigo

Daviess

   Jay    Owen    Wabash

De Kalb

   Jefferson    Parke    Warren

Delaware

   Jennings    Perry    Warrick

Dubois

   Johnson    Pike    Washington

Elkhart

   Knox    Porter    Wayne

Floyd

   Kosciusko    Posey    Wells

Fountain

   Lagrange    Pulaski    White

Fulton

   Lake    Putnam    Whitley Kansas

Butler

   Elk    Kingman    Ottawa

Chase

   Ellsworth    Leavenworth    Reno

Clay

   Franklin    Lincoln    Rice

Cloud

   Greenwood    Marion    Saline

Cowley

   Harvey    McPherson    Sedgwick

Dickinson

   Jefferson    Miami    Sumner

Douglas

   Johnson    Mitchell    Wyandotte Kentucky

Adair

   Clark    Henry    Nicholas

Allen

   Clinton    Jefferson    Oldham

Anderson

   Cumberland    Jessamine    Owen

Barren

   Daviess    Kenton    Pendleton

Bath

   Estill    Laurel    Powell

Bell

   Fayette    Lincoln    Pulaski

Boone

   Franklin    Logan    Scott

Bourbon

   Garrard    Madison    Shelby

Boyd

   Grayson    Meade    Simpson

Boyle

   Green    Menifee    Spencer

Breckinridge

   Greenup    Mercer    Taylor

Bullitt

   Hardin    Monroe    Trimble

Campbell

   Harrison    Montgomery    Warren

Casey

   Hart    Henry    Whitley

 

ATTACHMENT TWO – Page 4



--------------------------------------------------------------------------------

Louisiana

Acadia

   Evangeline    Morehouse    St Martin

Allen

   Franklin    Natchitoches    St Mary

Ascension

   Grant    Orleans    St Tammany

Assumption

   Iberia    Ouachita    Tangipahoa

Avoyelles

   Iberville    Plaquemines    Tensas

Beauregard

   Jackson    Pointe Coupee    Terrebonne

Bienville

   Jefferson    Rapides    Union

Caldwell

   Jefferson Davis    Richland    Vermilion

Catahoula

   Lafayette    St Bernard    Vernon

Claiborne

   Lafourche    St Charles    Washington

Concordia

   La Salle    St Helena    W Baton Rouge

E Baton Rouge

   Lincoln    St James    W Carroll

E Carroll

   Livingston    St John The Baptist    W Feliciana

E Feliciana

   Madison    St Landry    Winn Maine

Cumberland

   York       Maryland

Anne Arundel

   Cecil    Montgomery    Worcester

Baltimore

   Dorchester    Prince Georges   

Baltimore City

   Harford    Somerset   

Carroll

   Howard    Wicomico    Massachusetts

Berkshire

   Franklin    Middlesex    Suffolk

Bristol

   Hampden    Norfolk    Worcester

Essex

   Hampshire    Plymouth    Michigan

Arenac

   Gratiot    Livingston    St Clair

Bay

   Ingham    Macomb    Shiawassee

Clare

   Ionia    Midland    Tuscola

Clinton

   Isabella    Monroe    Washtenaw

Eaton

   Jackson    Montcalm    Wayne

Genesee

   Lapeer    Oakland    St Clair

Gladwin

   Lenawee    Saginaw    Shiawassee Minnesota

Anoka

   Goodhue    Mower    Sibley

Carver

   Hennepin    Olmsted    Wabasha

Dakota

   Houston    Ramsey    Washington

Dodge

   Le Sueur    Rice    Winona

Fillmore

   McLeod    Sherburne    Wright

 

ATTACHMENT TWO – Page 5



--------------------------------------------------------------------------------

Mississippi

Alcorn

   Hinds    Lee    Sharkey

Benton

   Issaquena    Lowndes    Simpson

Calhoun

   Itawamba    Marion    Smith

Chickasaw

   Jackson    Marshall    Stone

Claiborne

   Jasper    Monroe    Tippah

Clarke

   Jefferson    Neshoba    Tishomingo

Clay

   Jefferson Davis    Newton    Union

Copiah

   Jones    Oktibbeha    Walthall

Covington

   Kemper    Pearl River    Warren

Forrest

   Lafayette    Perry    Wayne

George

   Lamar    Pontotoc    Yazoo

Hancock

   Lauderdale    Prentiss   

Harrison

   Lawrence    Scott    Missouri

Barry

   Dunklin    McDonald    St Louis City

Barton

   Franklin    New Madrid    Ste Genevieve

Bollinger

   Greene    Newton    Stoddard

Butler

   Henry    Ozark    Stone

Camden

   Hickory    Pike    Taney

Carter

   Iron    Polk    Vernon

Cedar

   Jasper    Reynolds    Warren

Christian

   Jefferson    Ripley    Washington

Crawford

   Laclede    St Charles    Wayne

Dade

   Lawrence    St Clair    Webster

Dallas

   Lincoln    St Francois   

Douglas

   Madison    St Louis    New Hampshire

Belknap

   Hillsboro    Rockingham    Strafford

Carroll

   Merrimack       New Mexico

Bernalillo

   McKinley    Santa Fe    Valencia

Cibola

   Sandoval    Torrance    New York

Allegany

   Erie    Orleans    Wyoming

Cattaraugus

   Nassau    Queens   

Chautauqua

   Niagara    Suffolk   

 

ATTACHMENT TWO – Page 6



--------------------------------------------------------------------------------

North Carolina

Alamance

   Durham    Johnston    Rockingham

Cabarrus

   Forsyth    Lee    Rowan

Caswell

   Franklin    Lincoln    Sampson

Catawba

   Gaston    Mecklenburg    Stokes

Chatham

   Granville    Moore    Surry

Cleveland

   Guilford    Orange    Vance

Cumberland

   Harnett    Person    Wake

Davidson

   Hoke    Randolph    Warren

Davie

   Iredell    Robeson    Yadkin Ohio

Allen

   Fulton    Madison    Ross

Ashtabula

   Geauga    Mahoning    Sandusky

Athens

   Greene    Marion    Seneca

Belmont

   Hamilton    Medina    Shelby

Butler

   Hancock    Miami    Stark

Champaign

   Hardin    Monroe    Summit

Clark

   Harrison    Montgomery    Trumbull

Clermont

   Henry    Morgan    Warren

Clinton

   Huron    Noble    Washington

Cuyahoga

   Jefferson    Ottawa    Wayne

Darke

   Lake    Pickaway    Wood

Erie

   Logan    Portage    Wyandot

Fayette

   Lorain    Preble   

Franklin

   Lucas    Putnam    Oklahoma

Adair

   Delaware    Logan    Pawnee

Alfalfa

   Garfield    Love    Payne

Atoka

   Garvin    Major    Pittsburg

Blaine

   Grady    Marshall    Pontotoc

Bryan

   Grant    Mayes    Pottawatomie

Caddo

   Greer    McClain    Pushmataha

Canadian

   Haskell    McCurtain    Rogers

Carter

   Hughes    McIntosh    Seminole

Cherokee

   Jackson    Murray    Sequoyah

Choctaw

   Jefferson    Muskogee    Stephens

Cleveland

   Johnston    Noble    Tillman

Coal

   Kay    Nowata    Tulsa

Comanche

   Kingfisher    Okfuskee    Wagoner

Cotton

   Kiowa    Oklahoma    Washington

Craig

   Latimer    Okmulgee    Washita

Creek

   Le Flore    Osage    Woods

Custer

   Lincoln    Ottawa    Woodward

 

ATTACHMENT TWO – Page 7



--------------------------------------------------------------------------------

Oregon

Clackamas

   Douglas    Multnomah    Washington

Columbia

   Marion    Polk    Yamhill Pennsylvania

Adams

   Columbia    Lancaster    Pike

Allegheny

   Crawford    Lawrence    Schuylkill

Armstrong

   Cumberland    Lebanon    Somerset

Beaver

   Dauphin    Lehigh    Susquehanna

Bedford

   Delaware    Luzerne    Venango

Berks

   Fayette    Mercer    Washington

Bucks

   Franklin    Monroe    Wayne

Butler

   Fulton    Montgomery    Westmoreland

Carbon

   Greene    Northampton    Wyoming

Chester

   Huntingdon    Perry    York

Clarion

   Lackawanna    Philadelphia    Puerto Rico

Canovanas

   Culebra    Loiza    San Juan

Carolina

   Fajardo    Luquillo    Trujillo Alto

Ceiba

   Guaynabo    Rio Grande    Vieques Rhode Island

Bristol

   Newport    Providence    Washington

Kent

         South Carolina

Abbeville

   Chesterfield    Hampton    Oconee

Aiken

   Clarendon    Horry    Orangeburg

Allendale

   Colleton    Jasper    Pickens

Anderson

   Darlington    Kershaw    Richland

Bamberg

   Dillon    Lancaster    Saluda

Barnwell

   Dorchester    Laurens    Spartanburg

Beaufort

   Edgefield    Lee    Sumter

Berkeley

   Fairfield    Lexington    Union

Calhoun

   Florence    Marion    Williamsburg

Charleston

   Georgetown    Marlboro    York

Cherokee

   Greenville    McCormick   

Chester

   Greenwood    Newberry   

 

ATTACHMENT TWO – Page 8



--------------------------------------------------------------------------------

Tennessee

Anderson

   Fayette    Knox    Rhea

Bedford

   Fentress    Lauderdale    Roane

Benton

   Franklin    Lawrence    Robertson

Bledsoe

   Gibson    Lewis    Rutherford

Blount

   Giles    Lincoln    Scott

Bradley

   Grainger    Loudon    Sequatchie

Campbell

   Greene    Macon    Sevier

Cannon

   Grundy    Madison    Shelby

Carroll

   Hamblen    Marion    Smith

Carter

   Hamilton    Marshall    Stewart

Cheatham

   Hancock    Maury    Sullivan

Chester

   Hardeman    McMinn    Sumner

Claiborne

   Hardin    McNairy    Tipton

Clay

   Hawkins    Meigs    Trousdale

Cocke

   Haywood    Monroe    Unicoi

Coffee

   Henderson    Montgomery    Union

Crockett

   Henry    Moore    Van Buren

Cumberland

   Hickman    Morgan    Warren

Davidson

   Houston    Obion    Washington

Dekalb

   Humphreys    Overton    Weakley

Decatur

   Jackson    Pickett    White

Dickson

   Jefferson    Polk    Williamson

Dyer

   Johnson    Putnam    Wilson

 

ATTACHMENT TWO – Page 9



--------------------------------------------------------------------------------

Texas

Aransas

   Denton    Jim Wells    Orange

Atascosa

   Duval    Johnson    Parker

Austin

   Ellis    Karnes    Polk

Bandera

   Falls    Kaufman    Rains

Bastrop

   Fannin    Kendall    Refugio

Bee

   Fayette    Kenedy    Rockwall

Bell

   Ft Bend    Kleberg    San Jacinto

Bexar

   Galveston    La Salle    San Patricio

Blanco

   Goliad    Lampasas    Somervell

Bosque

   Gonzales    Lavaca    Tarrant

Brazoria

   Grayson    Lee    Travis

Brazos

   Grimes    Leon    Trinity

Brooks

   Guadalupe    Liberty    Tyler

Burleson

   Hardin    Limestone    Van Zandt

Burnet

   Harris    Live Oak    Victoria

Caldwell

   Hays    Llano    Walker

Calhoun

   Henderson    Madison    Waller

Chambers

   Hill    McLennan    Washington

Collin

   Hood    McMullen    Webb

Colorado

   Houston    Medina    Wharton

Comal

   Hunt    Milam    Williamson

Cooke

   Jackson    Montague    Wilson

Coryell

   Jasper    Montgomery    Wise

Dallas

   Jefferson    Newton   

De Witt

   Jim Hogg    Nueces   

 

ATTACHMENT TWO – Page 10



--------------------------------------------------------------------------------

Virginia

Albemarle

   Dinwiddie    Lancaster    Prince George

Alexandria

   Essex    Lee    Prince William

Alleghany

   Fairfax    Leesburg City    Pulaski

Amelia

   Fairfax City    Lexington    Radford

Amherst

   Falls Church    Loudoun    Richmond

Appomattox

   Fauquier    Louisa    Richmond City

Arlington

   Floyd    Lunenburg    Roanoke

Augusta

   Fluvanna    Lynchburg    Rockbridge

Bedford

   Franklin    Madison    Rockingham

Bedford City

   Franklin City    Manassas    Russell

Bland

   Frederick    Manassas Park    Salem

Botetourt

   Fredericksburg    Martinsville    Scott

Brunswick

   Galax    Mathews    Shenandoah

Buchanan

   Giles    Mecklenburg    Smyth

Buckingham

   Gloucester    Middlesex    Southampton

Buena Vista

   Goochland    Montgomery    Spotsylvania

Campbell

   Grayson    Nelson    Stafford

Caroline

   Greene    New Kent    Staunton

Carroll

   Greensville    Newport News    Suffolk

Charles City

   Halifax    Norfolk    Surry

Charlotte

   Hampton    Northampton    Sussex

Charlottesville

   Hanover    Northumberland    Tazewell

Chesapeake

   Harrisonburg    Nottoway    Virginia Beach

Chesterfield

   Henrico    Orange    Washington

Clarke

   Henry    Page    Waynesboro

Colonial Heights

   Highland    Patrick    Westmoreland

Covington

   Hopewell    Petersburg    Williamsburg

Craig

   Isle Of Wight    Pittsylvania    Winchester

Culpeper

   James City    Poquoson    Wise

Cumberland

   King And Queen    Portsmouth    Wythe

Danville

   King George    Powhatan    York

Dickenson

   King William    Prince Edward    Washington

Benton

   Ferry    Grant    Okanogan

Douglas

        

 

ATTACHMENT TWO – Page 11



--------------------------------------------------------------------------------

West Virginia

Barbour

   Harrison    Mingo    Summers

Boone

   Jackson    Monongalia    Taylor

Brooke

   Kanawha    Monroe    Tucker

Cabell

   Lewis    Nicholas    Tyler

Calhoun

   Lincoln    Ohio    Upshur

Clay

   Logan    Pleasants    Wetzel

Doddridge

   Marion    Preston    Wirt

Fayette

   Marshall    Putnam    Wood

Gilmer

   Mason    Raleigh    Wyoming

Grant

   McDowell    Ritchie   

Greenbrier

   Mercer    Roane    Wyoming

Converse

   Natrona    Niobrara    Platte

Fremont

        

 

ATTACHMENT TWO – Page 12